      Case 1-13-44897-ess        Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                    X
 In re:                                             :
                                                    :
          FEIGE GREEN                               :           Chapter 7
                                                    :           Case No.: 1−13−44897−ess
                               Debtor.              :           Judge: Stong, Elizabeth
 SS No.: xxx-xx-6529                                :
                                                    X

                                  ORDER TO SHOW CAUSE

TO:       HON. ELIZABETH STONG
          U.S. BANKRUPTCY JUDGE

          PLEASE TAKE NOTICE that, upon the annexed motion of Joseph Y. Balisok, Esq.,

attorney for Feige Green (“Debtor”), the annexed exhibits, and Debtor’s affirmation in support,

Debtor hereby makes this motion for an Order to Show Cause seeking the entry of an order (1)

reopening this Chapter 7 bankruptcy case, previously closed on December 3, 2013, under 11

U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and E.D.N.Y. LBR § 5010-1; finding

Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and Respondent Law Office of Jason

B. Shanbaum (collectively “Respondents”) in civil contempt for willfully and knowingly violating

the discharge injunction; imposing sanctions on Respondents and awarding Debtor compensatory

and punitive damages, attorneys’ fees and costs; for a Temporary Restraining Order enjoining the

Marshal of the City of New York from enforcing the Notice of Garnishment; and any other relief

this Court deems equitable and just; or (2) for an order reopening this case to allow Debtor to file

an adversary proceeding against Respondents.

          ORDERED that Respondents show cause at __________ o’clock ____ on the date of

________________ or as soon thereafter as Debtor may be heard before the Honorable Elizabeth

S. Stong, Courtroom 3585, at the United States Bankruptcy Court for the Eastern District of New

                                            Page 1 of 4
      Case 1-13-44897-ess        Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




York, at the Conrad B. Duberstein Courthouse, 271-C Cadman Plaza East, Brooklyn, NY 11201,

why this Court should not enter an Order (1) reopening this Chapter 7 bankruptcy case, previously

closed on December 3, 2013, under 11 U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and

E.D.N.Y. LBR § 5010-1; finding Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and

Respondent Law Office of Jason B. Shanbaum (collectively “Respondents”) in civil contempt for

willfully and knowingly violating the discharge injunction; imposing sanctions on Respondents

and awarding Debtor compensatory and punitive damages, attorneys’ fees and costs; for a

Temporary Restraining Order enjoining the Marshal of the City of New York from enforcing the

Notice of Garnishment; and any other relief this Court deems equitable and just; or (2) for an order

reopening this case to allow Debtor to file an adversary proceeding against Respondents.

       ORDERED that service of this Order to Show Cause together with the application be

served on or before the end of the business day on Monday, March 18, 2019, upon:

 Trustee                          U.S. Trustee                     Respondent Daskalowitz
 John S. Pereira                  Office of the United States      Hentchy Daskalowitz
 Pereira & Sinisi, LLP            Trustee                          c/o Law Office of Jason B
 641 Lexington Avenue             Eastern District of NY           Shanbaum
 13th Floor                       (Brooklyn Office)                1204 Coney Island Ave
 New York, NY 10022               U.S. Federal Office Building     Ste 100
 (212) 758-5777                   201 Varick Street, Suite 1006    Brooklyn, NY 11230
                                  New York, NY 10014               (718) 440-4904
                                  (212) 510-0500


 Counsel for Respondent           Respondent Law Firm              NYC Marshal
 Daskalowitz                      Law Office of Jason B            Martin A. Bienstock
 Law Office of Jason B            Shanbaum                         NYC Marshal, Badge no. 75
 Shanbaum                         1204 Coney Island Ave, Ste       Bayside, NY 11361
 1204 Coney Island Ave, Ste       100                              (718) 279-377
 100                              Brooklyn, NY 11230
 Brooklyn, NY 11230               (718) 440-4904
 (718) 440-4904




                                            Page 2 of 4
         Case 1-13-44897-ess      Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




          ORDERED that objections, if any, to the relief requested shall be made in writing, shall

set forth with particularity the grounds for such objection and shall be filed with the Clerk of Court

along with an extra copy marked “Chambers Copy,” Trustee, United States Trustee, and the Debtor

on or before ________________________________ ; and it is further

          ORDERED that the hearing scheduled herein may be adjourned by the Court, from time

to time, without further notice other than announcement of the adjourned hearing date in open

court.

Dated: Brooklyn, New York                      /s/ Joseph Y Balisok
       April 4, 2019                           Joseph Y. Balisok
                                               BALISOK & KAUFMAN, PLLC
                                               251 Troy Avenue
                                               Brooklyn, NY 11213
                                               Telephone: (718) 928-9607
                                               Facsimile: (718) 534-9747
                                               joseph@lawbalisok.com
To:

Trustee
John S. Pereira
Pereira & Sinisi, LLP
641 Lexington Avenue
13th Floor
New York, NY 10022
(212) 758-5777
Email: pereiraesq@pereiralaw.com

U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
(212) 510-0500

Respondent Daskalowitz
Hentchy Daskalowitz
c/o Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100

                                             Page 3 of 4
     Case 1-13-44897-ess      Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




Brooklyn, NY 11230
(718) 440-4904

Counsel for Respondent Daskalowitz
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Respondent Law Firm
Law Office of Jason B Shanbaum
1204 Coney Island Ave, Ste 100
Brooklyn, NY 11230
(718) 440-4904

Marshal
Martin A. Bienstock
NYC Marshal, Badge no. 75
Bayside, NY 11361
(718) 279-377




                                       Page 4 of 4
      Case 1-13-44897-ess          Doc 29    Filed 04/04/19     Entered 04/04/19 17:38:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :           Chapter 7
           FEIGE GREEN                               :           Case No.: 1−13−44897−ess
                                                     :           Judge: Stong, Elizabeth
                                 Debtor.             :
 SS No.: xxx-xx-6529                                 :
                                                     X


                               AFFIRMATION OF FEIGE GREEN

STATE OF NEW YORK               )
                                ) ss: Brooklyn
COUNTY OF KINGS                 )

          Feige Green, being of full age, on her affirmation, deposes and says:

          1.     I am the Debtor in the above-caption proceeding, and I am fully familiar with the

facts and circumstances upon which this Affirmation is made.

          2.     I submit this affirmation in support of my motion seeking entry of an order (1)

reopening this Chapter 7 bankruptcy case, previously closed on December 3, 2013, under 11

U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and E.D.N.Y. LBR § 5010-1; finding

Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and Respondent Law Office of Jason

B. Shanbaum (collectively “Respondents”) in civil contempt for willfully and knowingly violating

the discharge injunction; imposing sanctions on Respondents and awarding Debtor compensatory

and punitive damages, attorneys’ fees and costs; for a Temporary Restraining Order enjoining the

Marshal of the City of New York from enforcing the Notice of Garnishment; and any other relief

this Court deems equitable and just; or (2) for an order reopening this case to allow me to file an

adversary proceeding against Respondents.

          3.     No Prior application seeking the same or similar relief has been made.
      Case 1-13-44897-ess        Doc 29     Filed 04/04/19    Entered 04/04/19 17:38:28




        4.     This motion arises from Respondents’ malevolent and bad-faith pursuit of an

already discharged prepetition debt. Despite having both actual and constructive knowledge of my

Chapter 7 discharge, Respondents vigorously prosecuted a state-court lawsuit seeking to enforce

an arbitration award of $150,000 against me for a debt that accrued years before my initial Chapter

7 filing.

        5.     Respondent’s conduct is nothing short of egregious; to see this, the Court need look

no further than Respondents’ state-court submissions, which included both the notice of discharge

and admissions that essentially acknowledged that this prepetition debt was discharged.

Respondents nonetheless prosecuted the underlying state-court action from inception through

judgement.

        6.     I filed a no-asset Chapter 7 Voluntary Petition with this Court on August 9, 2013.

This Court later issued an Order discharging my debt obligations under Chapter 7 of the

Bankruptcy Code on November 8, 2013. A final decree of the Chapter 7 discharge was entered,

and the proceeding was closed on December 3, 2013.

        7.     In 2003, several years before I filed a bankruptcy petition, my mother sold certain

real property to both me and Respondent Daskalowitz. My mother later bought other property and,

by power of attorney, transferred her interest in that second property to me allegedly with the

understanding that proceeds through any later sale of the first property would be split evenly

between me and Respondent Daskalowitz. Respondent did not receive any proceeds from this sale.

        8.     It was not until January 13, 2015—over 10 years after the alleged breach of contract

occurred and over one year after entry of the bankruptcy discharge—that Respondent Daskalowitz

sought to recover her alleged share of the sale proceeds. Respondent’s choice of forum was

arbitration with a Rabbinical court, to which I, as an observant Jew bound to Jewish law,
      Case 1-13-44897-ess        Doc 29      Filed 04/04/19     Entered 04/04/19 17:38:28




compulsorily agreed. The Rabbinical Court, in a one-page decision, summarily awarded

Respondent Daskalowitz $150,000.

       9.      Respondent Daskalowitz sought to enforce the arbitration award and retained

Respondent Law Office of Jason B. Shanbaum to that end. Respondents filed a state-court petition

seeking to enforce this award on November 29, 2015. Motion practice lasted several months, and

on August 25, 2016, the Supreme Court granted Respondent Daskalowitz her requested relief and

ordered me to pay the $150,000 award. Judgment was entered against me on September 7, 2016.

       10.     On or about February 13, 2019, I received a Notice of Garnishment from Martin A.

Bienstock, a New York City Marshal. Exhibit L. This notice threatens garnishment of sums

lawfully due to me “from whom [I am] receiving or will receive money . . . .” The notice further

demands a total sum of $212,376.46, which includes the judgment amount, marshal fees, poundage

expense, and interest charges. The notice finally warns that interest will be calculated daily. This

motion followed.

       11.     On or about March 6, 2019, my employer received an Income Execution-Notice of

Levy from the NYC Marshal, directing my employer to garnish my wages. See Exhibit M.




                                              /s/ Feige Green
                                              Feige Green
SUBSCRIBED and AFFIRMED to
before me this 4th day of April, 2019

                                /s/ Joseph   Y. Balisok
                                          Joseph Y. Balisok
                                  Notary Public – State of New York
                                         No. 02BA6225166
                                      Qualified in Kings County
                                 My Commission Expires July 19, 2022
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               A
                              Case
                              Case1-13-44897-ess
                                   1-13-44897-ess Doc
                                                  Doc29
                                                      1 Filed
                                                        Filed08/09/13
                                                              04/04/19 Entered
                                                                       Entered08/09/13
                                                                               04/04/1909:47:43
                                                                                        17:38:28

Bl (Official Form 1) (04/13)
                                                                                                           OR\G\NAL
                                                 United States Bankruptcy Court
                                                  Eastern District of New York                                                                                            Voluntary Petition

Name of Debtor (if individual, enter Last, First, Middle):                                               Name of Joint Debtor (Spouse) (Last, First, Middle):
       Green, Feige
 All Other Names used by the Debtor in the last 8 years                                                  All Other Names used by the Joint Debtor in the last 8 years
 (include married, maiden, and trade names):                                                             (include married, maiden, and trade names):


 Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN                             Last four digits of Soc. Sec. or Individual-Taxpayer I. D. (ITIN)/Complete EIN
 (if more than one, state all):                                                                          (if more than one, slate all):
        xxx-xx-6529
 Street Address of Debtor (No. & Street, City, and State):                                                 Street Address of Joint Debtor (No. & Street, City, and State):
        1256 48th Street
        Brooklyn, NY 11219                                                    I ZIP CODE
                                                                                11219-0000             I                                                                                              I   ZIP CODE
                                                                                                                                                                                                                                          I
 County of Residence or of the Principal Place of Business:                                                County of Residence or of the Principal Place of Business:
        Kings
 Mailing Address of Debtor (if different from street address):                                             Mailing Address of Joint Debtor (if different from street address):

                                                                              IZJPCODE
                                                                                                       I                                                                                                I     ZIP CODE
                                                                                                                                                                                                                                          I
 Location of Principal Assets of Business Debtor (if different from street address above):
                      Type of Debtor                                               Nature or Business                                              Chapter of Bankruptcy Code Under Which
                           (Form of Organization)                                                (Check one box.)                                      the Petition is Filed (Check one box)
                              (Check one box.)
   I:8J Individual (includes Joint Debtors)
         See Exhibit D on page 2 of this form.
                                                                           8    Health Care Busihess
                                                                                Single Asset Real Estate as defined in II U.S. C. §             ~~~,,
                                                                                                                                                  Chapter9
                                                                                                                                                                                            Ochapter 15 Petition for
                                                                                                                                                                                               Recognition of a Foreign
   0     Corporation (includes LLC and LLP)                                r-   101(51B)
                                                                                                                                                         Chapter II
                                                                                                                                                                                               Main Proceeding

   0     Partnership                                                       f-
                                                                                Railroad
                                                                                Stockbroker
                                                                                                                                                         Chapter 12
                                                                                                                                                                                            Ochapter 15 Petition for
                                                                                                                                                                                               Recognition of a Foreign
   0     Other (If debtor is not one of the above entities, check this
         box and state type of entity below.)
                                                                           f-
                                                                           f-
                                                                                Commodity Broker
                                                                                                                                                         Chapter 13                            Nonmain Proceeding
                                                                                Clearing Bank
                                                                           f-
                                                                                Other
                           Chapter 15 Debtors                                                 Tax-Exempt Entity                                                          Nature of Debts
                                                                                             (Check box, if applicable.)                                                  (Check one box)
   Country of debtor's center of main interests:
                                                                             D         Debtor is a tax-exempt organization under                 1:8:1    Debts are primarily conswner
                                                                                                                                                          debts, defined in II U.S.C. §
                                                                                                                                                                                                              0primarily
                                                                                                                                                                                                                   Debts are
                                                                                                                                                                                                                         business
   Each cotmtry in which a foreign proceeding by, regarding, or                        Title 26 of the United States Code (the
                                                                                       Internal Revenue Code).                                            101(8) as "incurred by an                           debts.
   against debtor is pending:
                                                                                                                                                          individual primarily for a
                                                                                                                                                          personal, family, or household
                                                                                                                                                          purpose."
                                    Filing Fee (Check one box.)
  0     Full Filing Fee attached                                                                             8
                                                                                                             Check one box:                 Chapter 11 Debtors
                                                                                                                   Debtor is a small business debtor as defined in II U.S.C. § 101(510).
                                                                                                                   Debtor is not a small business debtor as defined in II U.S. C. § 101(510).
  I:8J Filing Fee to be paid in installments (applicable to individuals only). Must attach signed            Check if:
        application for the court's consideration certifYing that the debtor is unable to pay fee            0     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                                                             affiliates) are less than $2,490,925 (amount subject to oqjustment on 4'0/i/6 and every three
        except in installments. Rule 1006(b). See Official Form 3A.
                                                                                                             years thereafter).
  0                                                                                                          -----------------------------------------------
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must attach signed
        application for the court's consideration. See Official Form 3B.
                                                                                                             8
                                                                                                             Check all applicable boxes:
                                                                                                                A plan is being filed with this petition.
                                                                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                                                                                 in accordance with II U.S.C. § 1126(b).
   Statistical/Administrative Information                                                                                                                                  THIS SPACE IS FORCOURTUSE ONLY

  0     Debtor estimates that funds will be available for distribution to unsecured creditors.                                                                                                  ,......                         c:
  I:8J Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there will be no funds available for distribution to                   _.,.               -=.........             r'1u)
                                                                                                                                                                                                                        l>
        unsecured creditors.                                                                                                                                                 ~"'

                                                                                                                                                                             i.:                ,..                     (/Ja·•



                                                                                                                                                                                                                  ~~~~..·~
   Estimated Number of Creditors                                                                                                                                                                c:.::
    1:8:1         D                D             D              D               D                   D                D                D                    D                        >
                                                                                                                                                                                                Cit'")
                                                                                                                                                                                                    I
      1-49        50-99            100-199       200-999        1,000-
                                                                 5 000
                                                                                5001-
                                                                                  10 000
                                                                                                    10,001-
                                                                                                    25 000
                                                                                                                     25,001-
                                                                                                                      50 000
                                                                                                                                      50,001-
                                                                                                                                       100 000
                                                                                                                                                           OVER
                                                                                                                                                            100 000          rc:                _o                     . . c.::Jc::.'f"

                                                                                                                                                                                                                  ~~;;:;'
                                                                                                                                                                             ...........~




   Estimated Assets
                                                                                                                                                                                                )>
     1:8:1
      $0to
                   D          D           D
                   $50,001 to $100,001 to $500,001
                                                   D          D            D
                                                   $1,000,001 $10,000,00 I $50,000,001
                                                                                       D             D            D
                                                                                       $100,000,00 I $500,000,001 More than
                                                                                                                                                                              rn
                                                                                                                                                                                                                  :;7; ::::::--
                                                                                                                                                                                                                         _.,. ...-.,
                                                                                                                                                                                                                         C"~l
                                                                                                                                                                                                                                ~-·~.


      $50,000      $100,000        $500,000       to $1          to $10           to $50            to $100           to $500          to $1 billion        $1 billion       0                  .../?                    o;.:-c
                                                                                                                                                                                                                         -q;_,;
   Estimated Liabilities
                                                  million        million           million          million           million                                                                   w
                                                                                                                                                                                                CD
                                                                                                                                                                                                                                -.
     D             D               ~             D        D          D           D            D            D            D
     $0 to         $50,001 to      $100,001 to   $500,001 $1,000,001 $10,000,001 $50,000,00 I $100,000,001 $500,000,001 More than
      $50,000      $100,000        $500,000       to $1          to $10           to $50            to $100           to $500          to $1 billion        $1 billion
                                                 .million        million           million          million           million
                          Case
                          Case1-13-44897-ess
                               1-13-44897-ess Doc
                                              Doc29
                                                  1 Filed
                                                    Filed08/09/13
                                                          04/04/19 Entered
                                                                   Entered08/09/13
                                                                           04/04/1909:47:43
                                                                                    17:38:28

Bl (Official Form 1j (04/131                                                                                                                                        Pa11:e 2
 Voluntary Petition                                                                       Name ofDebtor(s):
 {This paJ{e must be completed and filed in everv case)                                         Feig_e Green
                                 All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
 Location                                                                    Case Number:                                          Date Filed:
 Where Filed:        -None-
 Location                                                                                 Case Number:                                                Date Filed:
 Where Filed:
           Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet.)
 Name of Debtor:- None-                                             Case Number:                                         Date Filed:

 District:                                                                                 Relationship:                                              Judge:

                                        Exhibit A                                                                               Exhibit B
                                                                                                                  (To be completed if debtor is an individual
 (To be completed if debtor is required to file periodic reports (e.g., forms IOK                                 whose debts are primarily consumer debts.)
 and I OQ) with the Securities and Exchange Commission pursuant to Section 13              I, the attorney for the petitioner named in the foregoing petition, declare that I
 or IS( d) of the Securities Exchange Act of 1934 and is requesting relief under           have informed the petitioner that [he or she] may proceed under chapter 7, I I, 12,
 chapter II.)                                                                              or 13 of title I I, United States Code, and have explained the relief available
                                                                                           under each such chapter. I further certify that I delivered to the debtor the notice
                                                                                           required by II U.S. C. § 342(b).
 0    Exhibit A is attached and made a part of this petition.                               X /s/ None                                                     August 91 2013
                                                                                               SiJWature of Attorney for Debtor(s)                     Date
                                                                               Exhibit C
  Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?
 0    Yes, and Exhibit Cis attached and made a part of this petition.
  ~No
                                                                                    ExhibitD
  (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
      ~Exhibit D completed and signed by the debtor is attached and made a part of this petition.
  If this is a joint petition:
      0      Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.

                                                               I.nformation Regarding the Debtor- Venue
                                                                          (Check any applicable box.)
                ~ Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for I 80 days immediately
                  preceding the date of this petition or for a longer part of such I 80 days than in any other District.
                0    There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
                0    Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or
                     has no principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in
                     this District, or the interests of the parties will be served in regard to the relief sought in this District.
                                             Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                                      (Check all applicable boxes.)

                0    Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the
                     following.)


                                         (Name of landlord that obtained judgment}

                                         (Address oflandlord}

                0    Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be
                     permitted to cure the entire monetary default that gave rise to the judgment for possession, after the judgment for
                     possession was entered, and

                 0   Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day
                     period after the filing of the petition.

                 0    Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(1)).
                       Case
                       Case1-13-44897-ess
                            1-13-44897-ess Doc
                                           Doc29
                                               1 Filed
                                                 Filed08/09/13
                                                       04/04/19 Entered
                                                                Entered08/09/13
                                                                        04/04/1909:47:43
                                                                                 17:38:28

Bl (Official Form 1) (04/13)
Voluntary Petition
I(This pa~e must be completed and filed in every case)
                                                                                      I  Name ofDebtor(s):
                                                                                            Feige Green
                                                                                                                                                                       Pa2el



                                                                                Si~natures
                    Signature(s) of Debtor(s) (Individual/Joint)                                         Signature of a Foreign Representative
       I declare under penalty of perjury that the information provided in this
       petition is true and correct.                                                    I declare  under  penalty of perjury that the information provided in this
       [If petitioner is an individual whose debts are primarily consumer debts and     petition  is true and correct, that I am the foreign representative of a debtor in
       has chosen to file under chapter 7] I am aware that I may proceed under          a foreign proceeding, and that I am authorized to file this petition.
       chapter 7, II, 12 or 13 of title II, United States Code, understand the relief   (Check only one box.)
       available under each such chapter, and choose to proceed under chapter 7.
                                                                                             0
                                                                                             !request relief in accordance with chapter 15 of title II, United States
       [If no attorney represents me and no bankruptcy petition preparer signs the           Code. Certified copies of the documents required by II U.S. C. § 1515
       petition] I have obtained and read the notice required by II U.S.C. § 342(b).         are attached.
                                                                                               0    Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the
                                                                                                    chapter of title 11 specified in this petition. A certified copy of the order
       I request relief in accordance with the chapter of tiuy;;_ited States                        granting recognition of the foreign main proceeding is attached.
       Code, specified in this petition. :}-e~                      L
   X /s/ Feige Green                                             A I?   A,A.../

   X
        Signature of Debtor Feige Green          t                                         X
                                                                                                (Signature of Foreign Representative)
        Signature of Joint Debtor
        917-950-3310                                                                            (Printed Name of Foreign Representative)
        Telephone Number (lfnot represented by attorney)
         August 9, 2013                                                                         Date
         Date
                               Signature of Attorney*                                               Signature of Non-Attorney Bankruptcy Petition Preparer
   X Is/ None
         Signature of Attorney for Debtor(s)
         None
         Printed Name of Attorney for Debtor(s)                                           I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as
                                                                                          defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and
         Firm Name                                                                        have provided the debtor with a copy of this document and the notices and
                                                                                          information required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if
                                                                                          rules or guidelines have been promulgated pursuant to 11 U.S. C. § II O(h) setting
                                                                                          a maximum fee for services chargeable by bankruptcy petition preparers, I have
                                                                                          given the debtor notice ofthe maximum amount before preparing any document
                                                                                          for filing for a debtor or accepting any fee from the debtor, as required in that
                                                                                          section. Official form 19 is attached.
         Address
                                                                        Email:

         Telephone Number                                                                          Printed Name and title, if any, of Bankruptcy Petition Preparer

         Date                                                                                   Social-Security number (If the bankntptcy petition preparer is not an individual, state
                                                                                                the Social-Security number of the officer, principal, responsible person or partner of the
                                                                                                bankruptcy petition preparer.)(Required by II U.S. C. § \\0.)
  *In a case in which§ 707(b)(4)(D) applies, this signature also constitutes a
  certification that the attorney has no knowledge after an inquiry that the
  information in the schedules is incorrect.
                                                                                                Address
               Signature of Debtor (Corporation/Partnership)                                X
  I declare under penalty of perjury that the information provided in this petition is
  true and correct, and that I have been authorized to file this petition on behalf of
  the debtor.                                                                                      Date
  The debtor requests relief in accordance with the chapter of title 11, United States
  Code, specified in this petition.
    X                                                                                     Signature of bankruptcy petition preparer or officer, principal, responsible
          Signature of Authorized Individual                                              person, or partner whose social security number is provided above.

          Printed Name of Authorized Individual                                           Names and Social-Security numbers of all other individuals who prepared or
                                                                                          assisted in preparing this document unless the bankruptcy petition preparer is not
          Title of Authorized Individual                                                  an individual
          Date
                                                                                           If more than one person prepared this document, attach additional sheets
                                                                                           conforming to the appropriate official form for each person.

                                                                                           A bankruptcy petition preparer's failure to comply with the provisions of title 1 I and the
                                                                                           Federal Rules of Bankruptcy Procedure may result in fines or imprisonment or both. II
                                                                                           u.s.c.§_JJO; 18    u.s.c.j/56.
   Case
   Case1-13-44897-ess
        1-13-44897-ess Doc
                       Doc29
                           1 Filed
                             Filed08/09/13
                                   04/04/19 Entered
                                            Entered08/09/13
                                                    04/04/1909:47:43
                                                             17:38:28




                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NEW YORK



------------------------------------------------------------X
In Re:

                                                                    Case No.

                                                                    Chapter

                          Debtor(s)
------------------------------------------------------------X



     VERIFICATION OF CREDITOR MATRIXILIST OF CREDITORS


               The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.




Dated:    l -CJ-13

                                                                ,
                                                      Debtor



                                                     Joint Debtor



                                                     Attorney for Debtor




USBC-44                                                                             Rev.3i17105
       Case
       Case1-13-44897-ess
            1-13-44897-ess Doc
                           Doc29
                               1 Filed
                                 Filed08/09/13
                                       04/04/19 Entered
                                                Entered08/09/13
                                                        04/04/1909:47:43
                                                                 17:38:28




                                  CREDITOR. TXT
Feige Green



Capital one
PO Box 30281
salt Lake city, UT 84130
chase
c/o Helfand and Helfand
350 Fifth Avenue, ste 282
New York, NY 10118
chase
P.o. Box 15298
Wilmington, DE 19850
CITIBANK (SOUTH DAKOTA)NA
701 E 60 ST N
sioux Falls, SD 57117
Discover
PO Box 15316
Wilmington, DE 19850




                                     Page 1
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               B
              Case 1-13-44897-ess                Doc 29
                                                     24        Filed 04/04/19
                                                                     11/20/13           Entered 04/04/19
                                                                                                11/20/13 17:38:28
                                                                                                         14:36:13


Form B18 (Official Form 18)(12/01/2007)

                                       United States Bankruptcy Court
                                             Eastern District of New York
                                         271−C Cadman Plaza East, Suite 1595
                                              Brooklyn, NY 11201−1800

IN RE:                                                                                                  CASE NO: 1−13−44897−ess
   Feige Green

   1256 48th Street
   Brooklyn, NY 11219
    Name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address.
Social Security/Individual Taxpayer ID/Taxpayer ID/Employer ID No.:                                                 CHAPTER: 7
   xxx−xx−6529
                          DEBTOR(s)




                                             DISCHARGE OF DEBTOR(S)

It appearing that the debtor(s) is entitled to a discharge,

IT IS ORDERED:

The debtor(s) is granted a discharge under Section 727 of Title 11, United States Code, (the Bankruptcy Code).



                                                                      BY THE COURT

Dated: November 20, 2013                                              s/ Elizabeth S. Stong
                                                                      United States Bankruptcy Judge



                     SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.
            Case 1-13-44897-ess            Doc 29
                                               24       Filed 04/04/19
                                                              11/20/13       Entered 04/04/19
                                                                                     11/20/13 17:38:28
                                                                                              14:36:13


FORM B18 continued (12/01/2007)




                                  EXPLANATION OF BANKRUPTCY DISCHARGE
                                           IN A CHAPTER 7 CASE

       This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of the case and
it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

       The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged. For example,
a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach
wages or other property, or to take any other action to collect a discharged debt from the debtor(s). A creditor who
violates this order can be required to pay damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

      Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

      a. Debts for most taxes;

      b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

      c. Debts that are domestic support obligations;

      d. Debts for most student loans;

      e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

      f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
      while intoxicated;

      g. Some debts which were not properly listed by the debtor;

      h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
      discharged;

      i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
      compliance with the Bankruptcy Code requirements for reaffirmation of debts;

      j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
      Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
      2005).



       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
             Case
              Case1-13-44897-ess
                   1-13-44897-ess Doc
                                   Doc24-1
                                       29 Filed
                                           Filed04/04/19
                                                 11/20/13 Entered
                                                           Entered04/04/19
                                                                   11/20/1317:38:28
                                                                            14:36:13


                                                      Notice Recipients
District/Off: 0207−1                         User: admin                         Date Created: 11/20/2013
Case: 1−13−44897−ess                         Form ID: 253                        Total: 28


Recipients of Notice of Electronic Filing:
tr          John S. Pereira        pereiraesq@pereiralaw.com
aty         Maxim Maximov             mmaximov@mmaximov.com
                                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Feige Green         1256 48th Street        Brooklyn, NY 11219
smg         NYS Department of Taxation &Finance              Bankruptcy Unit        PO Box 5300         Albany, NY 12205
smg         NYC Department of Finance            345 Adams Street, 3rd Floor        Attn: Legal Affairs − Devora
            Cohn         Brooklyn, NY 11201
smg         NYS Unemployment Insurance              Attn: Insolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         Office of the United States Trustee        Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building        201 Varick Street, Suite 1006         New York, NY 10014
8125319     Advanta Bank Corp           PO BOX 8088           Philadelphia, PA 19101
8125320     Argent Sherman          c/o THE CBE Group            131 Tower Park Dr         Waterloo, IA 50704
8113032     Atlas Acquisitions LLC         294 Union St.         Hackensack, NJ 07601
8125323     Bank of America          4161 Piedmont Pkwy           Greensboro, NC 27410
8125321     Bank of America          PO Box 26078           Greensboro, NC 27420
8125322     Bank of America          PO Box 982238           El Paso, TX 79998
8111993     CITIBANK (SOUTH DAKOTA)NA                     701 E 60 ST N         Sioux Falls, SD 57117
8125324     Capital One         c/o Malen &Assos          123 Frost Street       Westbury, NY 11590
8111990     Capital one        PO Box 30281          Salt Lake city, UT 84130
8125326     Chase        P.o. Box 1200        Hicksville, NY 11801
8111992     Chase        PO Box 15298          Wilmington, DE 19850
8111991     Chase        c/o Helfand and Helfand          350 Fifth Avenue, ste 282        New York, NY 10118
8125325     Chase        c/o Helfand and Helfand          350 Fifth Avenue, ste 282        New York, NY 10118
8125327     CitiCards CBNA           PO Box 6241          Sioux Falls, SD 57117
8111994     Discover        PO Box 15316           Wilmington, DE 19850
8125328     HSBC          PO Box 5253         Carol Stream, IL 60197
8116575     JPMorgan Chase Bank, N.A.            c/o Helfand &Helfand          350 Fifth Avenue, Suite 5330       New York, NY
            10118         Attn: Andrew B. Helfand, Esq.
8125329     NYC Finance           59 Maiden Lane          19th Floor       New York, NY 10038
8125330     NYC Water Board           PO Box 410           Church Street Station       New York, NY 10008
8121706     New York City Water Board            Department of Environmental Protection          Andrew Rettig, Assistance
            Council        59−17 Junction Blvd, 13th Floor          Flushing NY 11373−5108
8125331     Sears        PO Box 183082          Columbus, OH 43218
                                                                                                                    TOTAL: 26
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               C
                 Case 1-13-44897-ess             Doc 29
                                                     26   Filed 04/04/19
                                                                12/03/13     Entered 04/04/19
                                                                                     12/03/13 17:38:28
                                                                                              16:46:13


                                      United States Bankruptcy Court
                                           Eastern District of New York
                                       271−C Cadman Plaza East, Suite 1595
                                           Brooklyn, NY 11201−1800

IN RE:                                                                     CASE NO: 1−13−44897−ess
    Feige Green
Social Security/Individual Taxpayer ID/Taxpayer ID/Employer                               CHAPTER: 7
ID No.:
    xxx−xx−6529
                               DEBTOR(s)




                                                FINAL DECREE


The estate of the above named debtor(s) has been fully administered.




IT IS ORDERED THAT:



         • John S. Pereira (Trustee) is discharged as trustee of the estate of the above−named debtor(s).

         • The Chapter 7 case of the above−named debtor(s) is closed.


                                                               s/ Elizabeth S. Stong
                                                               United States Bankruptcy Judge

 Dated: December 3, 2013




BLfnld7 [Final Decree rev 08/07/06]
             Case
              Case1-13-44897-ess
                   1-13-44897-ess Doc
                                   Doc26-1
                                       29 Filed
                                           Filed04/04/19
                                                 12/03/13 Entered
                                                           Entered04/04/19
                                                                   12/03/1317:38:28
                                                                            16:46:13


                                                      Notice Recipients
District/Off: 0207−1                         User: cteutonic                      Date Created: 12/3/2013
Case: 1−13−44897−ess                         Form ID: 205                         Total: 4


Recipients of Notice of Electronic Filing:
tr          John S. Pereira        pereiraesq@pereiralaw.com
aty         Maxim Maximov             mmaximov@mmaximov.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Feige Green        1256 48th Street       Brooklyn, NY 11219
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)     U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
                                                                                                                    TOTAL: 2
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               D
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             12/17/2015      10:54Entered
                                                    AM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 12                                         RECEIVED NYSCEF: 12/17/2015
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               E
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             11/29/2015      11:18Entered
                                                    PM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 1                                          RECEIVED NYSCEF: 11/29/2015
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               F
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             12/17/2015      10:54Entered
                                                    AM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 18                                         RECEIVED NYSCEF: 12/17/2015
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             12/17/2015      10:54Entered
                                                    AM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 19                                         RECEIVED NYSCEF: 12/17/2015
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               G
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             09/07/2016      10:56Entered
                                                    PM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 43                                         RECEIVED NYSCEF: 09/07/2016




                                       1 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                2 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                3 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                4 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                5 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                6 of 6
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               H
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             12/17/2015      10:54Entered
                                                    AM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 11                                         RECEIVED NYSCEF: 12/17/2015
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                                I
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             08/16/2016      01:57Entered
                                                    PM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 25                                         RECEIVED NYSCEF: 08/16/2016




                                       1 of 2
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                2 of 2
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             08/16/2016      01:57Entered
                                                    PM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 26                                         RECEIVED NYSCEF: 08/16/2016
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                                J
         Case COUNTY
FILED: KINGS  1-13-44897-ess
                       CLERKDoc 29 Filed 04/04/19
                             08/17/2016      06:48Entered
                                                    PM 04/04/19 17:38:28
                                                                INDEX NO.   514472/2015
NYSCEF DOC. NO. 27                                         RECEIVED NYSCEF: 08/17/2016




                                      1 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               2 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               3 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               4 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               5 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               6 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               7 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               8 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               9 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               10 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                               11 of 11
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               K
           Case
FILED: KINGS    1-13-44897-ess
              COUNTY    CLERK Doc 29 Filed 04/04/19
                               10/26/2016    04:20 Entered
                                                    PM     04/04/19 17:38:28
                                                                     INDEX NO.                                514472/2015
NYSCEF DOC. NO. 44                                                                           RECEIVED NYSCEF: 10/26/2016




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF KINGS
             -------------------------------------------------------------------------X
             In the matter of the Arbitration of certain controversies
             between HENTCHY DASKALOWITZ A/K/A
             HELEN DASKALOWITZ
                                                                   Petitioner,
                                                                                     Index No.: 514472/2015

                                        -against-
                                                                                   AFFIRMATION IN
                                                                                   OPPOSITION TO
                                                                                   RESPONDENT
             FAIGY GREEN A/K/A FEIGE GREEN A/K/A FIEGI
             GREEN A/K/A FLORENCE GREEN A/K/A FLORA
             GREEN A/K/A FAIGY KIRSCH A/K/A FEIGE
             KIRSCH A/K/A FIEGI KIRSCH A/K/A FLORENCE
             KIRSCH A/K/A FLORA KIRSCH A/K/A PEGGE
             GREEN A/K/A PEGGY GREEN A/K/A FEIGE GRUN

                                                          Respondents.
             --------------------------------------------------------------------------X

                     Jason Shanbaum, an attorney duly admitted to practice in the courts of the State of

             New York, affirms the following under the penalty of perjury according to the best of my

             knowledge, information provided to me and good faith belief:

                     1. I am a member of the law firm The Law Offices of Jason B. Shanbaum, PLLC,

             attorneys for Petitioner HHENTCHY DASKALOWITZ A/K/A HELEN DASKALOWITZ

             (the “Petitioner”).

                     2. I submit this affidavit in opposition of the Respondent’s motion for an

             application to renew/reargue the decision of Justice Bernand Graham because the

             Respondent has not met the statutory requirements under CPLR 2221.

                     3. Under CPLR 2221(d) “A motion for leave to reargue:

                          1. shall be identified specifically as such;

                          2. shall be based upon matters of fact or law allegedly overlooked or



             	                                                   1	

                                                             1 of 4
    Case 1-13-44897-ess        Doc 29    Filed 04/04/19     Entered 04/04/19 17:38:28




           misapprehended by the court in determining the prior motion, but shall not

           include any matters of fact not offered on the prior motion; and

           3. shall be made within thirty days after service of a copy of the order

           determining the prior motion and written notice of its entry. This rule shall not

           apply to motions to reargue a decision made by the appellate division or the

           court of appeals.

        4. Here, the motion does not meet CPLR 2221(d)(1) because the motion is specific

as both a motion to renew and to reargue, specifically, “renew/reargue”, so it is unclear

which statutory provision the Respondent is filing under.

        5. Furthermore, the motion to reargue does not meet the requirements of CPLR

2221(d)(2), because, as the Respondent’s attorneys admit, the issue and fact that

Respondent filed bankruptcy on August 9, 2013 and a discharged granted on November 20,

2013, without listing the Petitioner as a Creditor was already presented to the Court. See

the attached affirmation of the Respondent’s attorney dated August 16, 2016 and the

affidavit of the Respondent dated August 16, 2016, Exhibits A and B, respectfully.

        6. In support of the motion to reargue, the Respondent’s cite to In Re Mohammed

(USBC – Eastern District of New York – Case #13-73191). There, the Federal Bankruptcy

Court was asked to decide whether a previously undisclosed debt in a Chapter 7 case could

be discharged. There, the Court admitted the Second Circuit and the New York State Court

of Appeals are both split on this very issue.

        7. Regardless, the Respondent’s attorney is citing a case that has no baring on this

Court’s decision to reargue a case. This Petitioner requested this Court to confirm an

arbitration award. No issue of fact or law is in dispute as to the existence of the debt.




	                                               2	

                                          2 of 4
    Case 1-13-44897-ess        Doc 29    Filed 04/04/19     Entered 04/04/19 17:38:28




Whether or not the instant debt should be discharged is a question for the Federal

Bankruptcy Court of the Eastern District of New York.

        8. Under CPLR 2221(e) “A motion for leave to renew:

           1. shall be identified specifically as such;

           2. shall be based upon new facts not offered on the prior motion that would

           change the prior determination or shall demonstrate that there has been a change

           in the law that would change the prior determination; and

           3. shall contain reasonable justification for the failure to present such facts on

           the prior motion.

        9. Here, the motion does not meet CPLR 2221(e)(1) because the motion is specific

as both a motion to renew and to reargue, specifically, “renew/reargue”, so it is unclear

which statutory provision the Respondent is filing under.

        10. Furthermore, the motion to reargue does not meet the requirements of CPLR

2221(e)(2), because, the Respondent’s motion does not contain new facts not offered on the

prior motion that would change the prior determination. The Respondent’s attorney is

relying on the fact that the Respondent filed for bankruptcy. Nor does the Respondent’s

attorney demonstrate that there has been a change in the law that would change the prior

determination. The Respondent’s attorney is citing a 2007 case, that has no relevance to

confirming an arbitration award.

        11. Under CPLR 2221(f) “A combined motion for leave to reargue and leave to

renew shall identify separately and support separately each item of relief sought. The court,

in determining a combined motion for leave to reargue and leave to renew, shall decide

each part of the motion as if it were separately made. If a motion for leave to reargue or




	                                             3	

                                           3 of 4
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                                                               as Exhibit C




                                4 of 4
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                      EXHIBIT

                               L
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




                           EXHIBIT


                                M
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
Case 1-13-44897-ess   Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28
      Case 1-13-44897-ess          Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




BALISOK & KAUFMAN, PLLC
Attorneys for the Debtor
251 Troy Avenue
Brooklyn, New York 11213
(718) 928-9607
Joseph Y. Balisok, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                     X
 In re:                                              :
                                                     :            Chapter 7
           FEIGE GREEN                               :            Case No.: 1−13−44897−ess
                                                     :            Judge: Stong, Elizabeth
                                 Debtor.             :
 SS No.: xxx-xx-6529                                 :
                                                     X
     DEBTOR’S APPLICATION IN SUPPORT OF HER ORDER TO SHOW CAUSE

          Joseph Y. Balisok, Esq., an attorney duly admitted to practice before the Courts of the

State of New York and United States District Court for the Eastern District of New York, hereby

affirms the following under penalty of perjury:

          1.     I am the attorney for Debtor for the instant motion, and I am fully familiar with the

facts and circumstances upon which this Affirmation is made.

          2.     I submit this motion seeking entry of an order (1) reopening this Chapter 7

bankruptcy case, previously closed on December 3, 2013, under 11 U.S.C. § 350(b), Bankruptcy

rules 5010 and 9014, and E.D.N.Y. LBR § 5010-1; finding Respondent Hentchy Daskalowitz,

a/k/a Helen Daskalowitz and Respondent Law Office of Jason B. Shanbaum (collectively

“Respondents”) in civil contempt for willfully and knowingly violating the discharge injunction;

imposing sanctions on Respondents and awarding Debtor compensatory and punitive damages,

attorneys’ fees and costs; for a Temporary Restraining Order enjoining the Marshal of the City of

New York from enforcing the Notice of Garnishment; and any other relief this Court deems



                                             Page 1 of 11
      Case 1-13-44897-ess            Doc 29   Filed 04/04/19   Entered 04/04/19 17:38:28




equitable and just; or (2) for an order reopening this case to allow Debtor to file an adversary

proceeding against Respondents.

       3.      No Prior application seeking the same or similar relief has been made. This Court

has jurisdiction over this motion under 28 U.S.C. §§ 157 and 1334. This a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

                                      PRELIMINARY STATEMENT

       4.      This motion arises from Respondents’ malevolent and bad-faith pursuit of an

already discharged prepetition debt. Despite having both actual and constructive knowledge of

Debtor’s Chapter 7 discharge, Respondents vigorously prosecuted a state-court lawsuit seeking to

enforce an arbitration award of $150,000 against Debtor for a debt that accrued years before

Debtor’s initial Chapter 7 filing.

       5.      Respondent’s conduct is nothing short of egregious; to see this, the Court need look

no further than Respondents’ state-court submissions, which included both the notice of discharge

and admissions that essentially acknowledged that this prepetition debt was discharged.

Respondents nonetheless prosecuted the underlying state-court action from inception through

judgement.

       6.      Debtor now asks this Court to address Respondents’ disrespect for this Court and

their disregard for bankruptcy law. For the reasons more fully set forth below, Debtor respectfully

requests that this Court enter an order (1) reopening this Chapter 7 bankruptcy case, previously

closed on December 3, 2013, under 11 U.S.C. § 350(b), Bankruptcy rules 5010 and 9014, and

E.D.N.Y. LBR § 5010-1; finding Respondent Hentchy Daskalowitz, a/k/a Helen Daskalowitz and

Respondent Law Office of Jason B. Shanbaum (collectively “Respondents”) in civil contempt for

willfully and knowingly violating the discharge injunction; imposing sanctions on Respondents



                                              Page 2 of 11
      Case 1-13-44897-ess        Doc 29      Filed 04/04/19     Entered 04/04/19 17:38:28




and awarding Debtor compensatory and punitive damages, attorneys’ fees and costs; for a

Temporary Restraining Order enjoining the Marshal of the City of New York from enforcing the

Notice of Garnishment; and any other relief this Court deems equitable and just; or (2) for an order

reopening this case to allow Debtor to file an adversary proceeding against Respondents.

                                  FACTUAL BACKGROUND

       7.      Debtor filed her no-asset Chapter 7 Voluntary Petition with this Court on August

9, 2013. Exhibit A. This Court later issued an Order discharging Debtor under Chapter 7 of the

Bankruptcy Code on November 8, 2013. Exhibit B. A final decree of the Chapter 7 discharge was

entered, and the proceeding was closed on December 3, 2013. Exhibit C. As a matter of law, this

discharge operated to discharge the subject debt that accrued before the filing of the petition.

       8.      In 2003, several years before Debtor filed her bankruptcy petition, Debtor’s mother

sold certain real property to both Debtor and Respondent Daskalowitz. Exhibit D ¶ 4. The mother

later bought other property and, by power of attorney, transferred her interest in that second

property to Debtor. Id. ¶ 5. Contemporaneous with that transaction, it is alleged that Debtor,

Respondent Daskalowitz, and the mother agreed that proceeds through any later sale of the first

property would be split evenly between Debtor and Respondent Daskalowitz. Id. ¶ 7. Upon sale,

however, Debtor allegedly failed to pay Respondent Daskalowitz her share. Id. ¶ 8. Respondent’s

claim for breach of contract then accrued.

       9.      Respondent Daskalowitz, though, sat idle. It was not until January 13, 2015—over

10 years after the alleged breach of contract occurred and over one year after entry of the

bankruptcy discharge—that Respondent Daskalowitz sought to recover her alleged share of the

sale proceeds. See Exhibit E. Respondent’s choice of forum was arbitration with a Rabbinical




                                             Page 3 of 11
      Case 1-13-44897-ess        Doc 29     Filed 04/04/19      Entered 04/04/19 17:38:28




court, to which Debtor agreed. Id. ¶ 3. The Rabbinical Court, in a one-page decision, summarily

awarded Respondent Daskalowitz $150,000. Exhibit F.

       10.     Respondent Daskalowitz sought to enforce the arbitration award and retained

Respondent Law Office of Jason B. Shanbaum to that end. See Exhibit E. Respondents filed a

state-court petition seeking to enforce this award on November 29, 2015. Id. Motion practice lasted

several months, and on August 25, 2016, the Supreme Court granted Respondent Daskalowitz her

requested relief and ordered Debtor to pay the $150,000 award. See Exhibit G. Judgment was

entered against Debtor on September 7, 2016. Id.

       11.     On or about February 13, 2019, Debtor received a Notice of Garnishment from

Martin A. Bienstock, a New York City Marshal. Exhibit L. This notice threatens garnishment of

sums lawfully due to Debtor “from whom [Debtor is] receiving or will receive money . . . .” Id.

The notice further demands a total sum of $212,376.46, which includes the judgment amount,

marshal fees, poundage expense, and interest charges. Id. The notice finally warns that interest

will be calculated daily. Id.

       12.     On or about March 7, 2019, Debtor filed a motion in this Court seeking relief

identical to the relief requested herein. Debtor was willing to wait until the schedule hearing date,

set for April 23, 2019. Nonetheless, the New York City Marshal has attempted to enforce the

Notice of Garnishment against Debtor, and her employer has already began garnishing her wages.

See Exhibit M. Thus Debtor brings the instant Order to Show Cause.

                                          LEGAL ARGUMENT

A. This Court Should Reopen this Bankruptcy Case

       13.     Under the Bankruptcy Code, “[a] case may be reopened in the court in which such

case was closed to administer assets, to accord relief to the debtor, or for other cause.” 11 U.S.C.



                                            Page 4 of 11
      Case 1-13-44897-ess         Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




§ 350(b). The decision to reopen a bankruptcy case rests left to the bankruptcy court’s discretion.

State Bank of India v. Chalasani, 92 F.3d 1300, 1307 (2d Cir. 1996) (internal citations omitted).

The party seeking to reopen the case bears the burden to show cause exists. See In re Easley–

Brooks, 487 B.R. 400, 406 (Bankr. S.D.N.Y. 2013) (internal citations omitted).

       14.     “‘A motion to reopen should be liberally granted and ought not be used to force the

debtor to prove her case twice, once to reopen the case and later at the hearing on the merits.’” In

re Covelli, 550 B.R. 256, 263 (Bankr. S.D.N.Y. 2016) (quoting In re Potes, 336 B.R. 731, 732

(Bankr. E.D. Va. 2005)).

       15.     Here, Debtor moves to reopen this case to impose sanctions on Respondent for an

outright violation of the discharge injunction and obtain an order avoiding a lien. It is well settled

that “a motion to impose sanctions for violation of the discharge injunction is an appropriate

purpose to reopen a bankruptcy case.” In re Covelli, 550 B.R. at 263 (citing In re McKenzie–

Gilyard, 388 B.R. 474, 478 (Bankr. E.D.N.Y. 2007)).

B. Respondents Willfully Violated the Discharge Injunction and Are Now in Contempt

       16.     A discharge injunction furthers one of the primary purposes of the Bankruptcy

Code—namely, giving the debtor a chance for a financial fresh start unburdened by efforts to

collect debts no longer owed. See Green v. Welsh, 956 F.2d 30, 33 (2d Cir. 1992) (citing In re Jet

Florida Systems, Inc., 883 F.2d 970, 972 (11th Cir. 1989)); In re Nicholas, 457 B.R. 202, 224

(Bankr. E.D.N.Y. 2014). While section 524 is silent on this issue, section 105 of the Bankruptcy

Code gives courts broad authority to enforce discharge injunctions by holding willful violators in

contempt. See In re Nassako, 405 B.R. 515 (Bankr. S.D.N.Y. 2009) (internal citations omitted); In

re Szenes, 515 B.R. 1, 6 (Bankr. E.D.N.Y. 2014); In re Nicholas 457 B.R. 202, 225 (Bankr.

E.D.N.Y. 2014).



                                            Page 5 of 11
      Case 1-13-44897-ess         Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




       17.     A civil-contempt finding requires a two-part inquiry: “(1) did the party know of the

lawful order of the court, and (2) did the defendant comply with it.” Nicholas, 457 B.R. at 225;

McKenzie–Gilyard, 388 B.R. at 481 (internal citation omitted). Moreover, a violation of the

discharge injunction is willful where “the creditor (1) knew that the discharge had issued, and (2)

intended the actions which violated the discharge injunction.” In re DiGeronimo, 354 B.R. 625,

642 (Bankr. E.D.N.Y. 2006); see also 4 Collier on Bankruptcy P 524.02(2)(c) (willfulness is

evident where the “creditor knows the discharge has been entered and intends the actions which

violated the discharge injunction.”).

       18.     Here, the state-court papers themselves provide clear and convincing evidence that

Respondents willfully and knowingly violated the discharge injunction. First, the state-court

petition references only the arbitration award, conspicuously omitting any facts concerning the

underlying transaction. See Exhibit E. But the affirmation in support of an order to show cause,

filed just days after the petition, plainly acknowledged that Debtor was insolvent (Exhibit H ¶ 4),

which means that Respondents had, at the least, constructive notice that Debtor was bankrupt.

       19.     If Respondents indeed lacked knowledge of the discharge at the time of filing the

petition, they certainly learned of it shortly thereafter. After all, Debtor’s opposition to the order

to show cause plainly attached the Notice of Discharge. Exhibit I. Respondents too included the

Notice of Discharge in their reply papers. Exhibit J. Respondents nonetheless litigated the state-

court action without regard for the protection afforded to Debtor under the bankruptcy laws.

       20.     Moreover, should Respondents contend that they never intended to violate the

bankruptcy discharge, such an argument would offer them no safe harbor. Willfulness simply

requires a showing that the creditor intended the actions that violated the discharge injunction; it

does not require specific intent. DiGeronimo, 354 B.R. at 642. As one court put it, a party is in



                                            Page 6 of 11
      Case 1-13-44897-ess        Doc 29     Filed 04/04/19      Entered 04/04/19 17:38:28




willful violation of the injunction where it “knowingly go[es] forward with collection activity . . .

knowing or having reason to know that the debtor was in bankruptcy and has received a discharge.”

In re Ramos, Case No. 10–23019(RDD), 2013 WL 5461859, at *2 (Bankr. S.D.N.Y. Oct. 1, 2013).

       21.     Accordingly, Respondents are in civil contempt because they (1) knew of the

discharge injunction and (2) willfully ignored it anyway by pursuing the state-court case.

C. This Court Should Impose Sanctions for Respondents’ Civil Contempt

       22.     Sanctions for civil contempt may be imposed both to “coerce future compliance”

with a court order and to “compensate for any harm that previously resulted” from the

noncompliance. Chief. Exec. Officers Clubs, Inc. 359 B.R. 527, 534 (Bankr. S.D.N.Y. 2007)

(citing New York State Nat'l Org. for Women v. Terry, 159 F.3d 86, 93 (2d Cir. 1998). Courts must

consider “the nature of the harm and the probable effect of alternative sanctions” when assessing

imposition of sanctions. Id. at 536 (citing EEOC v. Local 28, Sheet Metal Workers, 247 F.3d 333,

336 (2d Cir. 2001)).

       23.     Various forms of damages are available for civil contempt, including: attorneys’

fees; litigation costs; travel expenses; other actual losses, like wages or business income; punitive

damages; and even emotional distress damages. See In re American Medical Utilization

Management Corp., 494 B.R. 626, 636–38 (Bankr. E.D.N.Y. 2013) (awarding costs and fees as a

contempt sanction); In re Russell, 378 B.R. 735, 743–44 (Bankr. E.D.N.Y. 2007) (noting that

compensatory damages and attorney's fees may be awarded as a contempt sanction for violation

of the discharge injunction); In re Perviz, 302 B.R. 357, 369 (Bankr. N.D. Ohio 2003) (awarding

$8,000 in punitive damages for willful violation of discharge injunction were there was “some sort

of nefarious or otherwise malevolent conduct” that demonstrates a “complete and utter disrespect

for the bankruptcy laws.”).



                                            Page 7 of 11
      Case 1-13-44897-ess           Doc 29    Filed 04/04/19      Entered 04/04/19 17:38:28




               1. Debtor has incurred a loss in light of enforcement of a state-court judgement of
                  $150,000 for a debt already discharged through bankruptcy.

         24.      The record before this Court demonstrates that Debtor is about to incur a $150,000

loss from the state-court judgement. Respondent is currently pursuing enforcement of this

judgment through the New York City Marshal. Accordingly, should the New York City actually

recover this sum—which seems likely given the Respondent’s persistent prosecution of the state-

court case and the New York Supreme Court’s failure to credit the discharge—Debtor asks this

Court to award her $150,000 in compensatory damages for an out-of-pocket loss.

               2. Debtor has incurred and should recover reasonable attorneys’ fees.

         25.      Courts routinely award attorneys’ fees when a party willfully disobeys a court

order. Szenes, 515 B.R. at 7; Nicholas, 457 B.R. at 225; Nassoko, 405 B.R. at 520. An award of

attorneys' fees is also appropriate where an offending party also acted in bad faith or in a vexatious

or oppressive manner. Watkins v. Guardian Loan Co. of Massapequa, Inc., 240 B.R. 668, 678

(Bankr. E.D.N.Y. 1999); Russell v. Chase Bank USA, NA, 378 B.R. 735, 743–44 (Bankr. E.D.N.Y.

2007).

         26.      Debtor incurred attorney’s fees as a result of Respondents’ actions by (1) defending

herself in the state-court case; (2) having this bankruptcy case reopened; and (3) filing (and, should

Respondents appear in this case, arguing) the instant motion. Accordingly, this Court should award

Debtor reasonable attorneys’ fees and costs of at least $25,000.

               3. Debtor is entitled to punitive damages.

         27.      Where a clear violation of the discharge injunction has been found, the court may

also impose a punitive civil contempt sanction. See Szenes, 515 B.R. at 8 (imposing attorney’s fees

and a punitive sanction for a bank which not only violated the discharge injunction by sending a

letter after it received notice of the discharge order but continued to violate the discharge injunction


                                              Page 8 of 11
       Case 1-13-44897-ess         Doc 29      Filed 04/04/19      Entered 04/04/19 17:38:28




by sending another letter after it received a letter from debtor's counsel notifying it of its violation);

Nicholas, 457 B.R. at 227 (assessing a $5,000 punitive sanction against a pro-se litigant who

violated the discharge injunction by making payment demands and pursuing state court litigation

on discharged claims); Covelli, 550 B.R. at 270–71 (awarding punitive damages for pursuing a

state-court proceeding in violation of a discharge injunction).

        28.     Courts have found such damages appropriate “to coerce the defendant into

compliance with the court's order, and to compensate the complainant for losses sustained.”

Torres, 367 B.R. at 490. While a mere showing that the actions were deliberate is insufficient for

punitive damages, this is not the case before this Court. Instead, punitive damages are indeed

appropriate here because Respondents’ vigorous prosecution of the state-court lawsuit was both

“malevolent” and in “clear disregard and disrespect of the bankruptcy laws.” Szenes, 515 B.R. at

7–8; Nicholas, 457 B.R. at 227; Watkins, 240 B.R. at 680.

        29.     Respondents’ initially attempted to conceal the fact that the underlying transaction

forming the basis of the state-court lawsuit occurred years before the bankruptcy discharged. The

Respondents, as noted, had at least constructive knowledge of the discharge before filing the state-

court petition. At any rate, they certainly obtained a copy of the Notice of Discharge shortly after

suing Debtor. Moreover, Respondents admittedly knew that they were violating federal bankruptcy

law, as is evidenced by Respondents’ acknowledgment that they were pursuing the state-court case

because “the Second Circuit and the New York State Court of Appeals are both split” on the issue

of recovering an unnoticed prepetition debt following a no-asset bankruptcy discharge. Exhibit K

¶ 6.

        30.     Finally, Respondents were in full control of the state-court lawsuit and could have

discontinued it at any time. Instead, they chose to strongly oppose Debtor’s motions and request



                                              Page 9 of 11
      Case 1-13-44897-ess        Doc 29      Filed 04/04/19     Entered 04/04/19 17:38:28




relief from the Supreme Court. Given Respondents’ overwhelming opportunities to cease the

collection efforts—especially after knowing that the debt was already discharged—is nothing short

of malevolent conduct in extreme disregard for this Court’s order and the Bankruptcy Code.

D. This Court Should Issue a Temporary Restraining Order Enjoining the NYC Marshal
   from Enforcing the Notice of Garnishment

       31.     The Rules allow this Court, through Rule 7065 of the Federal Bankruptcy Rules of

Procedure, to impose a Temporary Retraining Order (“TRO”) pursuant to Rule 65(b) of the Federal

Rules of Civil Procedure.

       32.     It is well-settled that TRO’s serve to maintain the status quo. See, e.g., In re Atlas

Fin. Mortg., Inc., No. 13-32683-BJH-7, 2014 WL 172283, at *3 (Bankr. N.D. Tex. Jan. 14, 2014).

Presently, the New York City Marshal is threatening to disrupt this status quo—that is, he stands

ready to disturb the longstanding discharge—by enforcing the Notice of Garnishment pursuant to

the state-court judgement against Debtor.

       33.     Debtor has already been, and will continue to be, harmed absent a TRO enjoying

the NYC Marshal for garnishing her wages. Without anything to stop the Marshal from enforcing

the Notice of Garnishment, Debtor is losing and stands to lose any and all income she duly and

lawfully received and will receive from the present until the outstanding obligation is satisfied.

       34.     Given that, upon these moving papers, Debtor has established her right to relief

from this Court, the Court should not allow the Marshal to enforce this TRO.

       WHEREFORE, For the foregoing reasons, Debtor respectfully asks this Court for an Order

(1) reopening this Chapter 7 bankruptcy case; finding Respondents in civil contempt for violating

the discharge injunction, imposing sanctions on Respondents and award Debtor compensatory and

punitive damages, attorneys’ fees and costs; for a Temporary restraining Order enjoining the

Marshal of the City of New York from enforcing the Notice of Garnishment; and any other relief


                                            Page 10 of 11
      Case 1-13-44897-ess        Doc 29     Filed 04/04/19     Entered 04/04/19 17:38:28




this Court deems equitable and just; or (2) for an order reopening this case to allow Debtor to file

an adversary proceeding against Respondents.

Dated: Brooklyn, New York
       April 4, 2019                          /s/ Joseph Y. Balisok
                                                      Joseph Y. Balisok, Esq.
                                                      BALISOK & KAUFMAN PLLC
                                                      251 Troy Avenue
                                                      Brooklyn, New York 11213
                                                      Phone: (718) 928-9607
                                                      Fax: (718) 534-9747
                                                      Email: joseph@lawbalisok.com




                                           Page 11 of 11
      Case 1-13-44897-ess         Doc 29    Filed 04/04/19    Entered 04/04/19 17:38:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                   X
 In re:                                            :
                                                   :           Chapter 7
           FEIGE GREEN                             :           Case No.: 1−13−44897−ess
                                                   :           Judge: Stong, Elizabeth
                                Debtor.            :
 SS No.: xxx-xx-6529                               :           ORDER GRANTING
                                                   X           DEBTOR’S MOTION


          The Court, having reviewed the movant’s Motion to Reopen and for other relief, and any

related responses and objections, it is hereby

          ORDERED that:

              That part of the Motion to Reopen is GRANTED. The Case is reopened;

              That part of the Motion to find Respondent’s in civil contempt is GRANTED;

              That part of the Motion to hold Respondents liable for Sanctions for willful and

                 knowing violation of the discharge injunction is GRANTED;

              That part of the Motion awarding Debtor compensatory and punitive damages,

                 including an award of attorneys’ fees and costs is GRANTED.

              That part of the Motion for a Temporary Restraining Order enjoying the Marshal

                 of the City of New York from enforcing the Notice of Garnishment is GRANTED.

              Any additional relief:_________________________________________________

                 ______________________________________________________is GRANTED.

Dated: Brooklyn, New York
       __________, 2019                              /s/________
                                                     HONORABLE ELIZABETH L. STONG
                                                     United States Bankruptcy Judge
